Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29, and 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 16726241(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications utilize a sliding mechanism on the connection unit that would be accomplished with the use of a pulley system as described in both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 29, 32, 37, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relative” in Claims 21, 24, 29, 32, 37, 39 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 29-34, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devengenzo (U.S Publication No. 20140163581).

In regards to Claims 21, 29, and 37 Devengenzo teaches, A manipulator arm for a surgery system (Fig 2), comprising: an arm body including a plurality of links and a plurality of joints (Fig 2 and 5A, Para 46); and a translation mechanism provided to a distal end portion of the arm body(Fig 5B/C – 100, Para 39), wherein the translation mechanism includes: a proximal side unit connected to the distal end portion of the arm body(Fig 5B #102 – proximal unit); a distal side unit including a tool holding part to which a surgical tool is removably attached (Fig 5E #106 Para 43, 52-53); and a connection unit connecting the proximal side unit and the distal side unit (Fig  5 #104 connecting 102 and 106), wherein the proximal side unit is connected to the connection unit through a first slide mechanism in such a manner that the proximal side unit is relatively movable in a longitudinal direction, wherein the distal side unit is connected to the connection unit through a second slide mechanism in such a manner that the distal side unit is relatively movable in the longitudinal direction(Fig 11a-e Para 58-65, pulley system extends 106 away from 102), and wherein when the proximal side unit is moved in a first direction in the longitudinal direction with respect to the connecting unit by the first slide mechanism, the distal side unit is moved in a second direction opposite to the first direction in the longitudinal direction with respect to the connecting unit by the second slide mechanism(Fig 11a-e, Progression of telescope Para 58-65, pulley system extends 106 away from 102).

In regards to Claims 22, 30 and 38 Devengenzo teaches, wherein the proximal side unit is connected to the distal end portion of the arm body through a rotation joint which is one of the plurality of joints (Fig 6, #112).

In regards to Claims 23, 30, and 38 Devengenzo teaches, wherein the connection unit comprises an interlocking mechanism configured to interlock a movement of the proximal side unit by the first slide mechanism and a movement of the distal side unit by the second slide mechanism, and the interlocking mechanism changes relative positions of the proximal side unit and the distal side unit in the longitudinal direction (Fig 5 and 11, Para 58 -65, wiring and cables follow the pathway of the telescope along the pulleys).

In regards to Claims 24, 32, and 39 Devengenzo teaches wherein the proximal side unit is moved at a speed in the first direction relative to the connecting unit while the distal side unit is moved at the speed in the second direction relative to the connecting unit, whereby achieving a double speed relative movement between the proximal side unit and the distal side unit (Fig 5, Fig 11, Para 52-53, 64-65, servomotors used to move pulleys and telescope in and out, motors can be regulated to control speed of telescoping mechanism).

In regards to Claims 25, 33 and 40, Devengenzo teaches wherein the distal side unit moves in the second direction with respect to the connecting unit when the proximal side unit moves in the first direction with respect to the connection unit, a moving speed of the distal side unit with respect to the proximal side unit is twice a moving speed of the distal side unit with respect to the connecting unit (Fig 11, Para 52-53, 64-65, servomotors used to move pulleys and telescope in and out, motors can be regulated to control speed of telescoping mechanism).

In regards to Claims 26 and 34 Devengenzo teaches wherein the interlocking mechanism includes a first pulley; a second pulley; and a belt member (Fig 5 and 11 pulleys and belts) wound around the first and second pulleys and movable in the first direction and the second direction, wherein the proximal side unit is attached to the belt member at a first attachment position in a first side of the connection unit, and the distal side unit is attached to the belt member at a second attachment position in a second side of the connection unit such that the distal side unit moves in the second direction opposite to the first direction in which the proximal side unit moves in association with movements of the belt member (Fig 11, Para 52-53, 64-65, servomotors used to move pulleys and telescope in and out).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo (U.S Publication No. 20140163581) in view of Schuh (U.S Publication No. 20170367782).

In regards to Claims 27-28 and 35-36 Dezengenzo fails to teach wherein the manipulator arm/arm body has 7 or more degrees of freedom.
Schuh teaches wherein the manipulator arm/arm body has 7 or more degrees of freedom (Fig 1, Para 29). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Surgical System as taught by Devengenzo, with the manipulator arm/arm body has 7 or more degrees of freedom as taught by Schuh, since such a modification would provide the predictable result of increasing the mobility and flexibility of the manipulator arm to maneuver freely while in operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792